DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 5/17/2021. 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a resin particle having a particular mass loss rate, classified in C08L1/12.
II. Claims 17-18, drawn to a resin particle having a particular melting point and Vickers hardness, classified in C08L1/12.
II. Claims 19-20, drawn to different resin particle comprising cellulose acylate, a polyamide compound, an aliphatic polyester compound, and at least one selected from an aromatic compound and an ester compound, classified in C08L1/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related resin particles. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The invention I does not require any particular components only that the mass loss rate is within the claimed range. Invention II does not require any particular mass loss rate but does require specific properties such as melting point and hardness.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related resin particles. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The invention I does not require any particular components only that the mass loss rate is within the claimed range. Invention III does not require any particular mass loss rate but does require specific components.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related resin particles. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The invention II does not require any particular components only that the melting point and hardness are within the claimed ranges. Invention III does not require any melt point or hardness but does require specific components.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
In addition, Invention I contains claims directed to the following patentably distinct species: (A) cellulose acylate drawn to claims 2-3, (B1) polyamide compound drawn to claim 4, and (C) polyester compound drawn to claims 5-6. The species are independent or distinct because the claims have divergent subject matter and require separate status and search in the prior art due to their divergent subject matter. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 7-16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species contain divergent subject matter and require separate classification status and search in the prior art due to their divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Molly Chen on November 17, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-16, species A (draw to claims 2 and 3).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-6 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Analysis
4.	Summary of Claim 1:
A resin particle, 

wherein a mass loss rate after being immersed in distilled water at 70°C for 14 days is less than 10%, and 

wherein a mass loss rate after being left in a compost at 55°C for 14 days is 90% or more, the compost having nitrogen of 1.3 mass%, phosphoric acid of 0.5 mass%, and potassium of 2.9 mass% with respect to a total amount of the compost, and the compost having a carbon-nitrogen ratio (C/N ratio) of 25.

 
Claim Rejections - 35 USC § 102/103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (US PG Pub 2014/0018530A1) listed on the IDS dated 12/9/2021.
	Regarding claim 1, Tanaka et al. teach cellulose resin produced by binding a hydrogenated cardanol (Abstract), wherein in a preferred embodiment a particle size of 4 µm is obtained [0156] thereby reading on the “resin particle” of the instant claims. Tanaka et al. further teach a cellulose acetate having biodegradation properties [0006]. Regarding claim 2, Tanaka et al. teach the cellulose acylate is in an amount of more than 50 mass% of the total amount of the resin particle [0037]. Regarding claim 3, Tanaka et al. teach in a preferred embodiment, cellulose acetate butyrate thereby reading on a cellulose acylate having two different kinds of acyl groups (Example 23). Regarding claims 7-9, the hydrogenated cardanol of Tanaka et al. reads on the (D) phenolic hydroxy group as required by the instant claims. Regarding claims 10-12, Tanaka et al. teach the cellulose resin further comprising plasticizers such as adipic acid esters such as dioctyl adipate and citric acid esters such as triethyl citrate [0097] thereby reading on the adipate esters and citrate esters of the instant claim wherein the amount of plasticizer is 20 mass% (reference comparative example 7, Table 102). Regarding claim 13, Tanaka et al. teach phosphate esters [0097]. Regarding claim 15, Tanaka et al. teach the particle size is 4 µm is obtained [0156]. 
	Tanaka et al. are silent regarding the mass lost rate after being immersed in distilled water and are further silent on the mass loss rate after being left in compost. Regarding claim 15, Tanaka et al. are silent on the particle size distribution index GSDv. 
	The degradation properties of the resin particles are functions of the composition. Furthermore, the particle size distribution of the particles are a function of the composition and the method of making the composition. Tanaka et al. teach the same resin particle comprising a cellulose acylate as set forth in the rejection above. Therefore, the degradation properties and the particle size distribution in the resin particle of Tanaka et al. will be the same degradation properties and particle size distribution as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

7.	Claims 1-2, 10-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al. (EP 3 613 794 A1) listed on the IDS dated 12/9/2021.
Regarding claims 1-2, 10-12, 15 and 16, Kobayashi et al. teach cellulose acetate particles (title) wherein the particles are excellent in biodegrability, wherein the particles having an average particle size of 80 nm – 100 µm (Abstract). Regarding claims 10-12, Kobayashi et al. teach the resin particles comprising a plasticizer in an amount of from 2 – 40 wt%, wherein the plasticizer is triethyl citrate and diisononyl adipate (claims 6 and 9). Regarding claim 15, Kobayashi et al. teach particle size of 80 nm – 100 µm (Abstract) and a narrow particle size distribution [0004] and [0080]. Regarding claim 16, Kobayashi et al. teach the resin particles used in a cosmetic (claim 5).  
Kobayashi et al. are silent regarding the mass lost rate after being immersed in distilled water and are further silent on the mass loss rate after being left in compost. Regarding claim 15, Kobayashi et al. are silent on the particle size distribution index GSDv. 
	The degradation properties of the resin particles are functions of the composition. Furthermore, the particle size distribution of the particles are a function of the composition and the method of making the composition. Kobayashi et al. teach the same resin particle comprising a cellulose acylate as set forth in the rejection above. Therefore, the degradation properties and the particle size distribution in the resin particle of Kobayashi et al. will be the same degradation properties and particle size distribution as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 13, Kobayashi et al. teach the cellulose acetate particles comprising phosphate esters [0041].
	

Claim Rejections - 35 USC § 103
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US PG Pub 2014/0018530A1) listed on the IDS dated 12/9/2021 in view of Matsufuji et al. (US PG Pub 2004/0077752 A1).
Regarding claim 14, Tanaka et al.t each the particles according to claim 1 as set forth above and incorporated herein by reference.
Tanaka et al. do not teach a first layer between a between the base particle and a second layer wherein the first layer comprises a cationic resin and the second layer comprises an anionic or nonionic hydrophobic compound.
Matsufuji et al. teach cellulose acylate films, wherein the films are prepared in layers [0111], wherein the layers can comprise surfactants on any of the functional layers, wherein the surfactants can be nonionic or cationic [0112]. Matsufuji et al. offer the motivation of using the anionic and cationic surfactants on the layers of the cellulose acylate films due to their ability to improve the surface properties of the cellulose acylate [0112]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use cationic surfactants on the first layer of the particle and nonionic surfactant on the second layer of the particle of Tanaka et al., thereby arriving at the claimed invention.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US PG Pub 2014/0018530A1) in view of Kobayashi et al. (EP 3 613 794 A1) both listed on the IDS dated 12/9/2021.
Regarding claim 16, Tanaka et al.t each the particles according to claim 1 as set forth above and incorporated herein by reference.
Tanaka et al. do not teach the resin particle for a cosmetic base.
	Kobayashi et al. teach cellulose acetate particles (title) wherein the particles are excellent in biodegrability, wherein the particles having an average particle size of 80 nm – 100 µm (Abstract) wherein the resin particles used in a cosmetic (claim 5).  Kobayashi et al. offer the motivation of using the cellulose acetate particles in a cosmetic due to their ability to improve the spread, change the touch feeling, impart wrinkle blurring effect and improve slippage of the foundation [0002]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the cellulose acetate resin particles of Tanaka et al. in a cosmetic base as disclosed by Kobayashi et al., thereby arriving at the claimed invention.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (EP 3 613 794 A1) listed on the IDS dated 12/9/2021 in view of Matsufuji et al. (US PG Pub 2004/0077752 A1).
Regarding claim 14, Kobayashi et al.t each the particles according to claim 1 as set forth above and incorporated herein by reference.
Kobayashi et al. do not teach a first layer between a between the base particle and a second layer wherein the first layer comprises a cationic resin and the second layer comprises an anionic or nonionic hydrophobic compound.
Matsufuji et al. teach cellulose acylate films, wherein the films are prepared in layers [0111], wherein the layers can comprise surfactants on any of the functional layers, wherein the surfactants can be nonionic or cationic [0112]. Matsufuji et al. offer the motivation of using the anionic and cationic surfactants on the layers of the cellulose acylate films due to their ability to improve the surface properties of the cellulose acylate [0112]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use cationic surfactants on the first layer of the particle and nonionic surfactant on the second layer of the particle of Kobayashi et al., thereby arriving at the claimed invention.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763